Citation Nr: 0527811	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  05-24 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence to reopen a previously 
denied claim for service connection for a skin disability has 
been received.



REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from June 1967 to March 
1969.

In August 1971, the RO denied the veteran's original claim 
for service connection for a skin disability (claimed as 
eczema).  The RO provided notice of the decision, and of the 
veteran's appellate rights; the veteran did not appeal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision, in which the 
RO declined to reopen a claim for service connection for a 
skin disability on the basis that new and material evidence 
had not been received.

For reasons expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran when further action, on his 
part, is required.


REMAND

In correspondence received in September 2005, the veteran 
requested a hearing before a Veterans Law Judge at a local VA 
office.  

Pursuant to 38 C.F.R. § 20.700 (2005), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).

In light of the foregoing, this matter is REMANDED for the 
following action:

The AMC or RO should schedule the veteran 
for a hearing before a Veterans Law Judge 
at the RO, in accordance with his 
September 2005 request.  After the 
veteran has been afforded the opportunity 
for a hearing, the claims file should be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002)).




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




